                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

BENJAMIN BARNHILL, et al.,                §
             Plaintiffs,                  §
                                          §
v.                                        §   CIVIL CASE NO. 3:19-CV-650-K
                                          §
DALLAS AREA RAPID TRANSIT, et             §
al.,                                      §
              Defendants.                 §


                 ORDER ACCEPTING THE FINDINGS,
        CONCLUSIONS AND RECOMMENDATION OF THE UNITED
          STATES MAGISTRATE JUDGE AND DISMISSING CASE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

      This case is DISMISSED WITHOUT PREJUDICE for failure to comply with a

Court order and for want of prosecution. See Fed. R. Civ. P. 41(b).

      SO ORDERED.

      Signed September 16th, 2019.




                                              ________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
